Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 1 of 34 PageID 413




                          Federal Bureau of Prisons
                           Health Services Division


                  Pandemic Influenza Plan

                    Module 1:
        Surveillance and Infection Control
                                October 2012
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 2 of 34 PageID 414
 Federal Bureau of Prisons                                   Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                    October 2012


 BOP Pandemic Influenza Response Stages
 The BOP Pandemic Influenza Plan is divided into the three stages that are used for standard
 BOP contingency plans; in this plan, the three stages are designed to correlate with the Federal
 Government Response Stages for pandemic influenza.

 The BOP Pandemic Influenza Response Stages are as follows:
 •     PREPARATION (Federal Response Stages 0–1). Most of the detail in this plan involves the
       preparation phase.
 •     RESPONSE (Federal Response Stages 2–5). This phase, which begins when it is announced
       that there are confirmed human outbreaks overseas, involves both making last-minute
       preparations and actually responding to pandemic flu.
 •     RECOVERY (Federal Response Stage 6). This phase involves recovering from the pandemic,
       evaluating actions taken during the pandemic, and preparing for more flu. Based on what we
       know from previous pandemics, subsequent waves of flu are likely to follow once the
       pandemic flu has subsided.

                                                                    BOP Influenza Plan
            Federal Government Response Stages*
                                                               Federal Stages   BOP Stage
      0    New domestic animal outbreak in at-risk country
                                                                      0-1            PREPARATION
      1    Suspected human outbreak overseas

      2    Confirmed human outbreak overseas
           Widespread human outbreaks in multiple
      3    locations overseas                                         2-5               RESPONSE
      4    First human case in North America

      5    Spread throughout United States

      6    Recovery & preparation for subsequent waves                 6               RECOVERY
     * The Federal Government Response Stages should not be confused with the World Health
       Organization phases of pandemic influenza.




                                                  i
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 3 of 34 PageID 415
 Federal Bureau of Prisons                                                               Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                                                October 2012


                                                      Table of Contents
 OVERVIEW ...................................................................................................................................... 1
      Surveillance ............................................................................................................................. 2
      Infection Control ..................................................................................................................... 2
            1.   Promote good health habits among employees and inmates. ........................................ 3
            2.   Conduct frequent environmental cleaning of “high-touch” surfaces. ............................ 3
            3.   Separate the sick from the well. ..................................................................................... 3
            4.   Create “social distance” between people. ...................................................................... 6
            5.   Use personal protective equipment for close contact with flu cases. ............................ 6
            6.   If widespread flu transmission, consider targeted distribution of face masks. .............. 7
            7.   Provide ongoing infection control education. ................................................................ 7
      Influenza Outbreak Scenarios and Control Measures ........................................................ 8

 ACTION STEPS BY PANDEMIC STAGE ............................................................................................ 9

 STANDARD OPERATING PROCEDURES FOR PREPARATION STAGE ............................................ 12

 ATTACHMENTS
      Attachment 1.1. BOP Pandemic Influenza Outbreak Scenarios
                      and Control Measures ................................................................................ 18
      Attachment 1.2. Use of BEMR to Track Influenza-Like Illness (ILI) ................................. 19
      Attachment 1.3. Influenza-Like-Illness (ILI) Screening Form ............................................ 20
      Attachment 1.4. Correctional Standard Precautions – General Population ......................... 21
      Attachment 1.5. Correctional Standard Precautions – Health Care Settings ....................... 22
      Attachment 1.6. Influenza Infection Control – General Population..................................... 23
      Attachment 1.7. Pandemic Influenza Precautions – Health Care Settings ........................... 24
      Attachment 1.8. Pandemic Flu Contact Investigation/Quarantine Procedures .................... 26
      Attachment 1.9. Pandemic Flu Contact Investigation/Quarantine Line List ....................... 27
      Attachment 1.9. (Instructions) .............................................................................................. 28
      Attachment 1.10. Precaution Signs for Influenza Isolation and Quarantine Units .............. 29

 TABLES
      Table 1. Pandemic Flu Infection Control Measures ................................................................ 2
      Table 2. Definitions of “Isolation” and “Quarantine” ............................................................. 3
      Table 3. Updated Definitions of “Face Masks” and “Respirators” (CDC-2009).................... 6




                                                                        ii
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 4 of 34 PageID 416
 Federal Bureau of Prisons                                       Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                        October 2012



 Overview

  Starting now, every BOP institution should creatively and aggressively promote three health habits that
  interrupt flu transmission: regular hand hygiene, respiratory etiquette (coughing or sneezing into a
  sleeve or tissue); and avoiding touching one’s mouth, nose or eyes).



 This guidance provides general information about pandemic influenza. In the event of a
 pandemic, specific guidance related to that event will be issued by the Medical Director.

 During the 1918–19 pandemic influenza (“flu”), certain cities fared better than others. Those
 U.S. cities that both acted promptly to control the flu and implemented multiple layers of
 protective measures had fewer flu cases and lower overall mortality. The procedures for
 surveillance and infection control outlined in this plan include multiple layers of protection.
 With the onset of pandemic flu, the BOP Medical Director will guide implementation of
 infection control measures based on the severity of the flu outbreak. The key to protection of
 both employees and inmates is swift, decisive, coordinated action based upon advance planning.

 How is flu transmitted?
 When people who are sick with the flu either cough or sneeze, they release infectious droplets
 that can enter another person’s body through their eyes, nose, or mouth. Flu germs can spread
 through the air, up to six feet away from the sick person. Flu virus particles do not remain
 suspended in the air. However, if a person who is sick with the flu touches surfaces, such as
 telephones and door knobs, the surface can become contaminated with the flu virus. Other
 people then can become infected with the virus by touching the surface and then touching their
 eyes, nose, or mouth.

 When can a person transmit flu?
 For the purposes of this guidance, the infectious period for influenza is generally defined as: one
 day before fever starts until 24 hours after fever ends. Some people may shed virus for a while
 longer; however, studies have shown that after fever resolves there is a significant reduction in
 the ability to transmit infection.

 How long does it take for symptoms develop?
 The estimated incubation period (the time between acquiring influenza and becoming ill) is
 generally 1–4 days (average: 2 days).




                                                     1
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 5 of 34 PageID 417
 Federal Bureau of Prisons                                          Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                           October 2012


 Surveillance
 Surveillance refers to the process of detecting and tracking diseases. Surveillance for flu
 involves screening for influenza symptoms (to rapidly identify flu patients and isolate them); and
 collecting, analyzing, and reporting data on individuals who are diagnosed with influenza-like
 illness. The BOP utilizes the following definition of influenza-like illness:
                                                           o       o
  Influenza-like illness (ILI): Fever (temperature of 100 F [37.8 C]) plus either cough or sore throat—in
  the absence of a known cause other than influenza.


 During a pandemic of influenza, ILI will be tracked utilizing BEMR. On a daily basis, enter into
 BEMR the occurrence of: ILI, complicated ILI (requiring prescription medication or intravenous
 fluids), ILI related hospitalization, and ILI related deaths. This will allow local facilities and the
 central and regional offices to closely track the occurrence of ILI within BOP. See
 Attachment 1.2 for specific BEMR codes and definitions.


 Infection Control
 Infection control consists of practices that interrupt the spread of disease. A variety of measures
 to interrupt flu transmission are listed in Table 1 below and discussed on the following pages.

  Table 1. Pandemic Flu Infection Control Measures

  1. Promote good health habits among employees and inmates:
     a. Regular hand hygiene
     b. Respiratory etiquette (coughing or sneezing into a sleeve or tissue)
     c. Avoiding touching one’s eyes, nose, or mouth

  2. Conduct frequent environmental cleaning of “high touch” surfaces.

  3. Separate the sick from the well.
     a. Advise employees to stay home from work if they are sick.
     b. Promptly identify and contain inmates with influenza-like illness (ILI).
     c. Isolate or cohort inmates who are sick with pandemic influenza.
     d. Conduct contact investigations for flu cases and quarantine contacts.

  4. Create “social distance” between people.

  5. Use personal protective equipment (PPE) for close contact with flu cases.

  6. If widespread flu transmission, consider targeted distribution of face masks
     (only with permission of BOP Medical Director or designee).

  7. Provide ongoing infection control education.




                                                       2
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 6 of 34 PageID 418
 Federal Bureau of Prisons                                       Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                        October 2012


  1. Promote good health habits among employees and inmates.
 Critical to preventing flu transmission is a triad of good health habits, including:
     a. Regular hand hygiene
     b. Respiratory etiquette (coughing or sneezing into a sleeve or tissue)
     c. Avoiding touching one’s eyes, nose, or mouth

 Preparing for pandemic flu involves improving compliance with these basic infection control
 measures, beginning now. Each facility should assure that adequate supplies and facilities are
 available for hand washing for both inmates and employees.
 Health care workers should have access to alcohol-based hand rub provided in accordance with
 fire and safety rules. CDC has made no recommendations regarding the use of non-alcohol
 based hand rub, but use of these products is presumably better than no hand hygiene at all.
 Provision of non-alcohol based hand rub via dispensers should be considered in key areas that
 lack facilities for hand washing, i.e., outside the dining hall, in the visitor area, etc.
 Provisions should be made for employees and visitors to wash their hands before and after they
 enter the facility. The triad of good health habits should be promoted in various ways, i.e.,
 educational programs, posters, campaigns, assessing adherence with hand hygiene, etc. Relevant
 educational tools are available on Sallyport on the Health Services Division page.


  2. Conduct frequent environmental cleaning of “high-touch” surfaces.
 Another general infection control measure is to routinely clean surfaces that are frequently
 touched and therefore can become contaminated with germs. These can include door knobs,
 keys, hand rails, telephones, computer keyboards, elevator buttons, inmate cell bars, etc.
 Increasing the frequency of environmental cleaning of these surfaces is something that also can
 be started now, thereby preventing transmission of infections such as the common cold, seasonal
 flu and MRSA. Some facilities have increased environmental cleaning of high-touch surfaces by
 increasing the number of inmate workers assigned to this duty.


  3. Separate the sick from the well.
 Transmission of pandemic flu can be prevented by separating those who are ill from those who
 have not been infected. In the event of pandemic flu, several measures should be implemented to
 separate the sick from the well. Below in Table 2 are definitions of two important terms related
 to separating the sick from the well and that are frequently confused with each other.

  Table 2. Definitions of “Isolation” and “Quarantine”

  Isolation: Confining individuals who are sick with influenza (ILI cases) either to single rooms or by
  cohorting them with other influenza patients.
  Quarantine: Confining asymptomatic persons who are contacts of influenza cases, while they are in
  the incubation period (until 4 days after exposure ended).




                                                     3
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 7 of 34 PageID 419
 Federal Bureau of Prisons                                      Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                       October 2012

 The following measures are recommended to separate the sick from the well.

      a. Advise employees to stay home from work if they are sick.
     The most likely way that pandemic flu will gain entrance to a facility is via infected
     employees. In the event of pandemic flu, staff should be educated to stay home if they have
     influenza symptoms. If employees become sick at work, they should be advised to promptly
     report this to their supervisor and go home. In general, the timetable for returning to work is
     24 hours after a person’s temperature returns to normal.


      b. Promptly identify and contain inmates with influenza-like illness (ILI).
     Prompt identification and isolation of inmates with ILI is critical. During the course of
     pandemic influenza, all inmates should be screened at intake, based upon guidance from the
     Medical Director. If ILI is circulating within the institution, inmates should be screened at
     triage/sick-call and prior to transfer or daily transport. In addition, all staff should be advised
     to report if any inmates are symptomatic.

     Immediately place a face mask on all individuals who are identified as having ILI symptoms
     (if it can be tolerated). They should be isolated or cohorted with other sick inmates (see
     below).

     Screening at intake: The screening of inmates upon arrival should be adapted to the
     particular situation at each facility, with the goal of keeping new arrivals segregated from
     other inmates, until the screening process has been completed. Screening should be
     conducted utilizing the revised Influenza-Like Illness Screening Form (Attachment 1.3).

     Screening at triage/sick-call: If ILI is circulating within the institution, inmates at sick-call
     should be asked about ILI symptoms; if symptoms are present, these inmates should be asked
     to wear a face mask and be physically separated from inmates presenting to sick-call for
     other reasons.

     Screening of transfers and daily transports: If ILI is circulating within the facility, inmates
     should be screened for ILI prior to transport. If ILI is identified in an inmate, in general,
     their transfer or transport should be postponed until the inmate has been fever-free for 24
     hours (without fever-reducing medication).


      c. Isolate or cohort inmates who are sick with pandemic influenza.
     A critical infection control measure for pandemic influenza is to promptly separate inmates
     who are sick with flu symptoms away from other inmates in the general population. Inmates
     can be isolated in private rooms. Alternatively, groups of sick inmates can be cohorted
     together in a separate unit.

     Rooms where inmates with ILI are either housed alone or cohorted should be designated
     “Influenza Isolation Units” (see Attachment 1.7). In general, no special air handling is



                                                    4
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 8 of 34 PageID 420
 Federal Bureau of Prisons                                     Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                      October 2012

     needed. Depending on how ill the inmates are, bunk beds may or may not be suitable.
     Ideally, the unit should have a bathroom attached. If not, inmates will have to wear a face
     mask to go to the bathroom outside the room. The door to the Influenza Isolation Unit
     should remain closed. A sign should be placed on the door of the room indicating that it is an
     Influenza Isolation Unit and listing recommended personal protective equipment (PPE) (see
     Attachment 1.10).

     Within Influenza Isolation Units, Standard Precautions should be followed. The type or
     respiratory protection required (i.e., face mask vs. respirator) will be based on guidance from
     the Medical Director during the pandemic. Healthcare personnel caring for patients should
     wear gloves for all interactions that may involve contact with the patient or potentially
     contaminated areas in the patient's environment.

      If the inmate with ILI must be taken out of isolation, a face mask should be placed on the
     sick inmate to reduce the risk of spray through cough or sneeze.

     If the inmate with ILI must undergo a procedure that is likely to generate aerosols (e.g.,
     suctioning, administering nebulized medications), then an airborne infection isolation (AII)
     room with negative pressure and 6 to 12 air changes per hour, is indicated. A respirator, eye
     protection (goggles or face shield), and a gown should be worn during patient care activities
     that are likely to generate splashes and sprays of blood, body fluids, secretions, or excretions,
     e.g., suctioning or nebulizer treatments.

     In large dorm settings or camps, isolation may not be a possibility. If isolation is not
     feasible, attempt to place the beds of sick inmates at a distance of at least 6 feet from other
     inmates. It is recognized that if there is widespread flu transmission within a facility,
     isolation as a strategy may not be feasible.

     See Attachment 1.7 for more information about infection control procedures for Influenza
     Isolation Units. Personal protective equipment in isolation units is discussed on the next
     page.


      d. Conduct contact investigations for flu cases and quarantine contacts.
     It may be appropriate to identify close contacts to pandemic flu cases and quarantine them in
     a separate unit. The purpose of quarantine is to assure that inmates who are known to have
     been exposed to the flu virus are kept separate from other inmates to assess whether they
     develop flu symptoms. For the purposes of this document, exposure is defined as having
     been in a setting where there was a high likelihood of contact with respiratory droplets and/or
     body fluids of a person with ILI. Examples of close contact include sharing eating or
     drinking utensils, or any other contact between persons likely to result in exposure to
     respiratory droplets. Close contact typically does not include activities such as walking by an
     infected person or sitting across from a symptomatic patient in a waiting room or office.

     Within the BOP, the duration of quarantine during pandemic influenza is 4 days. As feasible,
     the beds/cots of quarantined inmates should be placed at least 3-6 feet apart. Quarantined
     inmates should be restricted from being transferred, having visits, or mixing with the general


                                                   5
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 9 of 34 PageID 421
 Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                          October 2012

     population. See Attachments 1.8 and 1.9 for procedures and forms related to contact
     investigation and quarantine. A face mask is recommended for staff who are in direct, close
     contact (within 6 feet) of quarantined inmates.
     Note: Once multiple flu cases occur within multiple housing units, a decision may be made
           to abandon contact investigation and the subsequent quarantine of contacts. In this
           case, everyone in the facility has become a “contact,” and contact investigation and
           quarantine are no longer useful or appropriate control strategies.


  4. Create “social distance” between people.
 In the general community, an important method for preventing pandemic flu transmission will be
 to increase the distance between people by instituting various “social distancing” measures, e.g.,
 closing schools, theaters, and churches; staggering work schedules; discouraging use of public
 transportation, etc. While “social distancing” is more difficult to accomplish in a correctional
 setting, there are possible interventions.

 Social distancing measures in BOP facilities could include: limiting gatherings (group meals,
 religious services, work, classes, recreation, common areas); ending visitation; halting entrance
 to volunteers and contractors; discouraging shaking of hands, etc. Individual units can be taken
 separately to recreation and the dining hall with thorough environmental cleaning in between.
 Each local pandemic flu planning committee should identify ways to accomplish social
 distancing within their facility.

 With the occurrence of multiple cases of flu, lock-down—of individual dormitories, buildings,
 and entire institutions—should be considered on a case-by-case basis, in consultation with the
 Regional Medical Director.


  5. Use personal protective equipment for close contact with flu cases.
 Anyone who is working in close contact with pandemic flu cases should be provided personal
 protective equipment.

 a. Respiratory Protection: Face masks (not respirators) are recommended for use with
    seasonal flu patients because the primary mode of flu transmission is droplet spread (not
    airborne). Respirators are generally utilized to protect against small airborne particles, e.g.,
    with tuberculosis patients.

      Table 3. Updated Definitions of “Face Masks” and “Respirators” (CDC-2009)

      Face Masks: Disposable FDA-approved masks, which come in various shapes and types (e.g.,
      flat with nose bridge and ties, duck billed, flat and pleated, pre-molded with elastic bands). They
      include the following categories of masks: surgical, dental, medical procedure, and laser.
      Respirators: N-95 or higher filtering, face-piece respirators that are certified by CDC/NIOSH.




                                                      6
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 10 of 34 PageID 422
 Federal Bureau of Prisons                                   Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                    October 2012

     In the event of a pandemic flu, the use of respirators may be indicated, based on guidance
     from the CDC and the BOP Medical Director. Respirators should be worn in situations in
     which the virus may be aerosolized, including aerosol-generating procedures (such as
     endotracheal intubation, nebulizer treatments), resuscitation of a patient, or when providing
     direct care to a patient with confirmed or suspected influenza-related pneumonia.

 b. Gloves: Healthcare personnel caring for patients should wear gloves for all interactions that
    may involve contact with the patient or potentially contaminated areas in the patient's
    environment. If gloves are worn, perform hand hygiene before donning and after removing
    gloves.

 c. Eye protection and gowns should be worn by health care personnel when spray or splash or
    body fluids, secretions, or excretions is anticipated, e.g., suctioning, administering nebulized
    medication. Eye glasses are not sufficient for eye protection. Appropriately fitted,
    indirectly-vented goggles with a manufacturer’s anti-fog coating provide the most reliable,
    practical eye protection from respiratory droplets, and they come in styles that can be fitted
    over eye glasses. Face shields can be used as an infection control alternative to goggles.

 d. Face masks are the recommended personal protective equipment when in close contact
    (within 6 feet) of quarantined inmates (housing of asymptomatic contacts who have been
    exposed to ILI). Face masks do not require fit-testing. Face masks also should be placed on
    persons with ILI to prevent droplet spread, i.e., during transport.


  6. If widespread flu transmission, consider targeted distribution of face masks.
 It is unknown whether the targeted distribution and use of face masks during a pandemic flu
 outbreak will interrupt the spread of flu. Because of the close contact between people in BOP
 facilities, face masks have been stockpiled for distribution to employees and inmates in the event
 of pandemic influenza. Permission must be obtained from the BOP medical director prior to
 targeted distribution of face masks.


  7. Provide ongoing infection control education.
 Successful response to pandemic flu will depend greatly on strong education efforts prior to and
 during an actual event. The education for pandemic flu infection control is closely related to
 other important infection control education for BOP facilities. Education about hand hygiene,
 respiratory etiquette, and environmental cleaning provides benefits to inmates and employees
 with regard to a variety of infectious diseases. Infection control education should be ongoing—
 the more the better. Using a variety of media (posters, newsletters, video) increases the
 likelihood that employees and inmates will comply with infection control recommendations.
 The Central Office Health Services Division provides educational tools on Sallyport and will
 offer periodic Centra programs related to pandemic flu.




                                                  7
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 11 of 34 PageID 423
 Federal Bureau of Prisons                                   Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                    October 2012



 Influenza Outbreak Scenarios and Control Measures
 Three influenza outbreak scenarios and associated infection control measures have been
 developed, based on the number of ILI cases occurring and their distribution within a facility
 (see Attachment 1.1).

 The three scenarios include:
 •   Isolation Scenario – single cases of ILI with minimal to no transmission
 •   Quarantine Scenario – ILI confined to single housing unit(s) or building
 •   Widespread Transmission Scenario – ILI occurring throughout the institution

 For each scenario, general recommendations are made about the appropriate infection control
 measures to implement. The control measures listed for each scenario are provided for general
 reference only. Consult the Regional Office for guidance on management of specific outbreak
 situations.




                                                 8
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 12 of 34 PageID 424
 Federal Bureau of Prisons                                            Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                             October 2012


 Action Steps by Pandemic Stage

  Preparation (Federal Response Stages 0–1)
   (See Standard Operating Procedures, which are provided for the Preparation stage only.)

 1. Identify a staff person to be responsible for influenza surveillance and infection control.
 2. Increase emphasis on good health habits to stop flu transmission, especially hand washing,
    respiratory etiquette, and avoiding touching the eyes, nose, and mouth.
    a. Make soap dispensers or hand soap available in all employee and inmate restrooms.
    b. Institute a plan to assure that soap dispensers are refilled regularly .
    c. Assure that inmates have an adequate supply of bar soap.
    d. Provide education to employees and inmates on hand hygiene, respiratory etiquette, and
        avoiding touching the eyes, nose, and mouth.
    e. Maximize access to alcohol-based hand rub dispensers in the Medical Unit (only if
        authorized by the warden).
    f. Regularly assess the hand hygiene practices of employees and inmates, and design
        measures to improve hand hygiene.
    g. Assure that employees and visitors can wash their hands when entering and leaving the
        facility.
 3. Emphasize frequent cleaning and disinfection of high-touch areas, i.e., door knobs, keys,
    telephones.
 4. Identify resources for influenza surveillance and control.
    a. Track international, national, regional, and local influenza trends.
    b. Identify public health department contacts for influenza (including 24/7 contact
       information).
    c. Communicate with your local health department and discuss collaboration on pandemic
       influenza preparedness.
    d. Identify any local or state reporting requirements for influenza/pandemic influenza.
    e. Identify laboratories capable of processing influenza cultures and cultures for novel
       (pandemic) influenza.
 5. Begin tracking influenza trends by conducting surveillance for seasonal flu.
 6. Establish procedures for influenza screening to be utilized with pandemic flu.
 7. Identify administrative measures to accomplish “social distancing.”
 8. Identify areas within the facility that can be used for isolation and quarantine.
 9. Develop plans for stockpiling and distributing infection-control supplies.
 10. Provide routine training about flu transmission and prevention and control measures.
 11. Conduct mock exercises related to surveillance and infection control in pandemic flu.
                                           (continued on next page)



                                                      9
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 13 of 34 PageID 425
 Federal Bureau of Prisons                                      Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                       October 2012



  Response (Federal Response Stages 2-5)

 Begin when there are confirmed human outbreaks of pandemic flu anywhere in the world:
 1. Reinforce education regarding influenza infection control. Emphasize the triad of good
    health habits: hand hygiene, respiratory etiquette, and not touching the eyes, nose, and
    mouth.
 2. Consider placement of dispensers of non-alcohol hand rub in key areas that lack facilities for
    hand washing, i.e., outside the dining hall, in the visitor area, etc.
 3. Increase environmental cleaning of “high-touch” surfaces, e.g., door knobs, keys, telephones.
 4. Educate employees and visitors not to come to the facility if they have flu symptoms.
 5. Assess adequacy of infection-control supplies (including face masks, respirators, and gloves)
    and review distribution plan.
 6. If indicated by the Medical Director, provide respirator fit-testing, medical evaluation, and
    training to any employees who may be assigned to have contact with inmates with flu—in
    Influenza Isolation Units or for transport.
 7. Initiate screening for influenza-like illness at intake and in triage/sick-call according to those
    outlined in the Standard Operating Procedures (see Attachment 1.3).
 8. Conduct active surveillance to look for influenza cases (i.e., review temperature logs,
    triage/sick call, hospitalizations, staff absences, unexplained deaths, etc.).
 9. On a daily basis, enter into BEMR: cases of ILI, complicated ILI, ILI-related
    hospitalizations, and ILI-related deaths. Produce regular reports on the status of ILI within
    the institution for institution leadership.
 10. Review possible measures to increase “social distancing.”
 11. Review/revise the list of designated influenza isolation and quarantine units, and develop
     options for expanding bed-space as needed.
 12. Advise health care workers to report any unprotected close contact with persons with ILI
     (either at work or at home).

 Begin after a suspected pandemic influenza case is diagnosed in the facility:
 13. Immediately isolate (or cohort) inmates with influenza-like illness in “Influenza Isolation
     Units”, using the influenza precautions outlined in Attachment 1.7.
     a. Reinforce education of staff on infection control procedures to follow when caring for flu
        patients.
     b. Assure that adequate infection-control supplies and personal protective equipment, i.e.,
        face masks, respirators, and gloves, are available.
     c. Place precaution signs (Appendix 1.10) on the doors of Influenza Isolation Units.
 14. If there is flu transmission in the facility, begin screening all transfers and daily transports for
     ILI (see Attachment 1.3).


                                                    10
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 14 of 34 PageID 426
 Federal Bureau of Prisons                                      Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                       October 2012

 15. Perform triage at sick-call to rapidly identify inmates with flu symptoms and implement
     procedures for separating the sick from the well.
 16. Conduct contact investigations of the initial flu cases that have been identified, and
     quarantine contacts according to procedures outlined in Attachment 1.8. Place quarantine
     precaution sign (Attachment 1.10) on the doors and assure an adequate supply of face masks.
     Implement daily temperature and signs and symptoms check. Immediately isolate any
     inmates that develop ILI symptoms.
     Note: If there are multiple pandemic flu cases in multiple housing units, implementing
           contact investigations and quarantine may be inappropriate and abandoned as a
           strategy.
 17. Implement measures to increase social distancing.
 18. Review Influenza Outbreak Scenarios and Control Measures (Attachment 1.1) to assess the
     current status of an outbreak in the institution and identify appropriate control measures.
 19. Continue staff and inmate training on infection control.
 20. Monitor adherence to infection control guidelines.
 21. Monitor daily use of infection control supplies and conduct daily inventory control.


  Recovery (Federal Response Stage 6)

 Previous flu pandemics have been associated with subsequent “waves” of flu after an initial
 wave resolves. After an initial pandemic flu outbreak, subsequent outbreaks are likely. The
 recovery period will involve both recovering from the pandemic emergency, evaluating the BOP
 response to it, and preparing for subsequent waves of pandemic flu.
 1. Maintain surveillance for influenza (to detect subsequent waves of pandemic influenza).
 2. Evaluate the effectiveness of surveillance and infection-control measures during the
    pandemic flu and summarize observations.
 3. Evaluate the adequacy of infection control supplies and the need for restocking.
 4. Restock infection control supplies.




                                                 11
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 15 of 34 PageID 427
 Federal Bureau of Prisons                                           Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                            October 2012

                             Module 1: Surveillance and Infection Control
               Standard Operating Procedures for Preparation Stage
                                         (Federal Response Stages 0–1)

  During the Preparation stage, adapt this Standard Operating Procedure template to the unique
  circumstances of your facility. A modifiable Word version is posted on:
  www.bop.gov/news/medresources.jsp.
  1. Identify staff persons responsible for planning for and directing health care delivery during
     pandemic influenza.
  In this facility, the following individual is assigned responsibility:

  2. Increase emphasis on the triad of good health habits to stop flu transmission: hand washing,
     respiratory etiquette, and not touching the eyes, nose and mouth.
  a. Make soap dispensers or hand soap available in all employee and inmate restrooms, as
     follows:


  b. Institute a plan to assure that soap dispensers are refilled regularly, as follows:


  c. Assure that inmates have an adequate supply of bar soap, as follows:

  d. Provide education to employees and inmates on hand hygiene, respiratory etiquette, and
     avoiding touching the eyes, nose, and mouth.
       Employees will be provided regular education as follows:

       Inmates will be provided regular education as follows:

       Posters on hand hygiene and respiratory etiquette will be placed in the following locations:

  e. Maximize access to alcohol-based hand rub dispensers in the Medical Unit (only if
       authorized by the warden) as follows:

  f.   Regularly assess the hand hygiene practices of employees and inmates, and design measures to
       improve hand hygiene. Implement systems for assessing adherence to hand hygiene as follows:
       For health care workers:
       For other correctional workers:
       For inmates:




                                                        12
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 16 of 34 PageID 428
 Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                          October 2012

  g. Assure that employees and visitors can wash their hands when entering and leaving the
     facility, as follows:




  3. Emphasize frequent cleaning and disinfection of high touch areas.
  a. Identify “high-touch” surfaces in this facility (i.e., door knobs, keys, telephones):

  b. The following plan will be implemented to increase frequency and the extent of cleaning and
     disinfection of high-touch surfaces in this facility:



  4. Identify resources for influenza surveillance.
  a. Track international, national, regional, and local influenza trends, utilizing the following
     resources. Increase frequency of monitoring when pandemic flu is reported outside North
     America.
         Federal Bureau of Prisons Intranet: http://sallyport.bop.gov
         Federal Web sites on pandemic influenza: http://www.flu.gov/
         Centers for Disease Control and Prevention: www.cdc.gov/flu/weekly/fluactivity.htm
  b. Identify public health department contacts for influenza (include 24/7 contact info.)
      Local County/Community Public Health Contact:
         Address:
         Phone/email:
      State Health Department Contact:
         Address:
         Phone/email:
  c. Communicate with your local health department and discuss collaboration on pandemic
     influenza preparedness. Document the plans discussed.
  d. Identify any local or state reporting requirements for influenza/pandemic influenza.
     ☐ No reporting requirements
      ☐ Influenza reporting requirements for ________________ <jurisdiction> are:
        (Also attach required reporting forms.)



  e. Identify laboratories capable of processing influenza specimens and specimens for novel
     (pandemic) influenza.



      ☐ Attach copy of procedures for obtaining influenza specimens for your lab.



                                                      13
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 17 of 34 PageID 429
 Federal Bureau of Prisons                                          Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                           October 2012

                                                Reference Lab                           State Lab
  Laboratory Name
  Contact Person
  Address
  Telephone
  FAX
  email
  5. Begin tracking influenza trends by conducting surveillance for seasonal flu.
  a. Initiate routine data collection on inmates with identified influenza-like illness (ILI). Enter
     data on occurrence of ILI in the BOP Electronic Medical Record.
     Note: Influenza-like illness (ILI) is defined as “fever (temperature of 100o F [37.8o C]) plus
            either cough or sore throat—in the absence of a known cause other than influenza.”
      In this facility, surveillance for influenza-like illness (ILI) will be accomplished as follows:



  b. Obtain influenza specimens when there is atypical clinical presentation of flu or when an
     individual is hospitalized for severe respiratory illness during flu season.
     Note: There is no need to collect specimens during an ongoing influenza outbreak.
  c. Compile annual summary reports on seasonal influenza cases (Oct. 1 – Apr. 30). Review
     annual ILI statistics with the Infection Control Committee. .
  6. Establish procedures for influenza screening to be utilized with pandemic flu.
  a. New Inmate Arrivals: Employees shall be assigned to screen all new arrivals, using the
     Influenza-Like Illness Screening Form (Attachment 1.3). This screening will include taking the
     inmate’s temperature and asking questions about symptoms. If the inmate’s condition meets the
     clinical definition of influenza-like illness, then further questions shall be asked to identify risk
     factors for pandemic influenza. Ideally, screening will take place individually as the inmates are
     departing the bus, prior to entering the holding area. Depending on weather conditions and physical
     layout, this may not be feasible. Plans for screening should be adapted to the particular situation at
     each facility, with the goal of keeping the new arrivals segregated from other inmates, until the
     screening process has been completed.

      The plan for screening new inmate arrivals in this facility is:



      If ILI is identified in an arriving inmate the following should occur:
         • Place a face mask on the inmate.
         • Walk the inmate to the designated influenza isolation area.
         • Quarantine all inmates arriving on the same bus in one area of the facility, for 4 days.




                                                       14
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 18 of 34 PageID 430
 Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                          October 2012

  b. Triage/Sick-Call: During the Response stage, inmates who come to sick-call/triage will be
     screened for flu symptoms as follows:


      Any inmate who has flu-like symptoms will be asked to wear a mask and will be separated from
      other waiting inmates. If there is any evidence of epidemiologic risk for flu, the inmate should be
      isolated. (For more detail on infection control, isolation, and quarantine, see Attachment 1.7.)
  c. General Inmate Screening: After cases of pandemic flu are reported, more intensive screening of
     the general population may be warranted. This may include obtaining screening temperatures and
     conducting symptom screens, as well as advising correctional officers to report any symptomatic
     inmates. Strategies for general screening for flu symptoms will include:



  d. Employee Screening: Employees will be asked to stay home from work if they become sick with
     flu symptoms and to voluntarily report flu symptoms if they occur on the job.


      The following system will be utilized to track and report employee illness during a pandemic flu
      outbreak:



  7. Identify administrative measures to accomplish “social distancing.”
  Discuss use of various administrative measures to accomplish social distancing to prevent pandemic flu
  transmission in this facility.

  a. Identify general “social distancing” measures. The following are possible measures:
      • limit gatherings (group meals, religious services, work, classes, recreation, common areas)
      • no handshaking
      • stop visitation, volunteers, contractors
      • limit contact between the well and the ill
      • lock-downs
      • providing recreation and dining separately by unit (with disinfection in-between)

      The following additional social distancing measures could be utilized in this facility:




  b. Separate the sick from the well in triage/sick-call. During pandemic flu, the following methods
     will be used to separate inmates with the flu from inmates with other health problems:




                                                      15
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 19 of 34 PageID 431
 Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                          October 2012

  8. Identify areas within the facility that can be used for isolation and quarantine.
  Identify places within your facility where inmates who have pandemic flu, or who have been in contact
  with flu patients, can be appropriately housed, e.g., wards, gymnasium, cafeteria.
  Definitions:
  • Isolation: Confining influenza cases (either to a single room or by cohorting them with other
    influenza patients) to decrease the likelihood of influenza transmission.
  • Quarantine: Confining persons who are contacts of influenza cases, while they are in the incubation
    period (usually 4 days after exposure ended).
  Depending on how ill the inmates are, bunk beds may not be suitable. Isolation and quarantine units do
  not require special air handling. Ideally, these units have an attached bathroom. (If not, inmates must
  wear a mask while outside the isolation or quarantine unit.) If feasible, beds/cots in quarantine units
  should be placed at 3–6 feet apart to decrease the likelihood of flu transmission. List possible locations
  for isolation and quarantine in the chart below.

       Type of Room                              Location(s)                       Capacity (# of inmates)
  Isolation (Single)
  Isolation (Cohort)
  Quarantine (Contacts)

  ☐ Review procedures for pandemic influenza precautions in Attachment 1.7 and 1.8 and be prepared
    to implement them.
  ☐ Review procedures and forms for contact investigation and quarantine in Attachment 1.8 and 1.9
    and be prepared to implement them.
  9. Develop plans for stockpiling and distributing infection control supplies.
  a. Assure that stockpiling of hand hygiene supplies and masks is consistent with guidance from the
     Central Office. Develop plans for storage of supplies. For security reasons, do not record the
     storage location in this document.
  b. Indicate the quota for supplies based on Central Office guidance:
      • Liquid or foam hand soap         Quota: ___
      • Alcohol-based hand rub           Quota: ___
      • Face masks                       Quota: ___
      • Bar soap                         Quota: ___
      • N-95 respirators                 Quota: ___
      • Gloves                           Quota: ___




                                                      16
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 20 of 34 PageID 432
 Federal Bureau of Prisons                                        Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                         October 2012

  c. The general plan for overseeing and managing stockpiled supplies is outlined below.
     • The plan for rotating stock of supplies is:

      • The plan for securing supplies is:

      • The plan for distributing hand hygiene supplies during pandemic flu is:

      • The plan for distributing and replacing face masks for inmates and employees during
        pandemic flu is:

  d. Develop plans for conducting respirator fit-testing for staff who will be assigned responsibility for
     caring for pandemic flu patients.
  10. Provide routine training about flu transmission, and prevention and control measures.
  The plan for providing ongoing training about flu transmission, and prevention and control in this
  facility is:


  11. Conduct mock exercises related to surveillance and infection control in pandemic flu.
  Mock exercises will be conducted as follows:




                                                     17
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 21 of 34 PageID 433
 Federal Bureau of Prisons                                                 Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                                  October 2012

 Attachment 1.1. BOP Pandemic Influenza Outbreak Scenarios and Control
                 Measures
 The following chart outlines recommendations for infection control measures based on the outbreak
 scenario, i.e., the number and distribution of cases of ILI in an institution. These recommendations are
 provided for general reference only. Each outbreak situation is unique. Consult with the Regional Office
 regarding management of specific outbreaks.

                                                          OUTBREAK SCENARIO
    CONTROL                    ISOLATION                          QUARANTINE                WIDESPREAD TRANSMISSION
    MEASURE
                       Single case(s) of ILI with       ILI confined to single housing           Multiple cases of ILI
                      minimal to no transmission              unit(s) or building               throughout institution
  CONTAINMENT       Prevent spread into                Prevent spread throughout          Prevent spread throughout
  GOAL              institution.                       institution/complex.               BOP.
  ISOLATION OF      Isolate inmates with ILI in        Isolate/cohort inmates with        Cohort inmates with ILI
  ILI CASES         Influenza Isolation Units.         ILI, as feasible.                  (may not be possible).
  QUARANTINE        Not applicable.                    Quarantine asymptomatic            Quarantine not indicated.
  OF FLU                                               contacts of flu cases, as          Entire institution is, in
  CONTACTS                                             feasible.                          effect, “quarantined.”
  RESPIRATORY       Face masks or respirators      • Face masks or respirators • Use face masks or
  PROTECTION*       in Influenza Isolation Units.*   in Influenza Isolation      respirators when in close
                                                     Units.*                     contact with symptomatic
                                                   • Face mask for direct,       inmates.*
                                                     close contact (within 6   • Consider strategic
                                                     feet) with quarantined      distribution of face
                                                     inmates.                    masks.**
  SCREENING         Screen intakes.                    • Screen intakes.                  ILI case-finding throughout
                                                       • Screen inmates before            facility.
                                                         transfer.
                                                       • Screen contacts daily.
                                                       • ILI case-finding
                                                         throughout facility.
  VISITORS:         No visitor restrictions            Visitor restrictions for           No visitors.
  Visitors with     except for flu case(s).            quarantined units/buildings.
  ILI symptoms
  restricted

  ANTIVIRAL         For high-risk.                     For high-risk.                     For high-risk.
  TREATMENT
  CARE FOR SICK • Push fluids.                         • Push fluids.                     • Push fluids.
                    • Observe closely.                 • Observe closely.                 • Observe closely.
  ANTIVIRAL         • Pregnant close contacts.         • Pregnant close contacts.         • Pregnant close contacts.
  PROPHYLAXIS       • Consider for high-risk           • Consider for high-risk           • Consider for high-risk
                      close contacts.                    close contacts.                    close contacts.
                                                                                          • Consider for staff if
                                                                                            severe staff shortages.**
  TRANSFERS         No transfers of flu cases.         No transfers into or out of        No transfers into or out of
                                                       quarantined units.                 institution.
  * The decision regarding the need for respirators vs. face masks will be based on guidance from the Medical Director.
  ** Only with the permission of the BOP Medical Director or designee.



                                                             18
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 22 of 34 PageID 434
 Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                          October 2012

 Attachment 1.2. Use of BEMR to Track Influenza-Like Illness (ILI)
 The BOP Electronic Medical Record (BEMR) will permit real-time tracking of the occurrence of influenza-
 like illness (ILI) during the course of pandemic influenza. On a daily basis, information about the
 occurrence of ILI and associated events should be entered into BEMR.

                      Pandemic H1N1 Influenza BEMR Codes and Definitions
  488.1 A      Influenza-Like Illness (ILI)
                   Definition: Fever (temperature of 100oF [37.8oC] or greater)—plus cough or
                   sore throat—in the absence of a known cause for these symptoms other than
                   influenza.

  488.1 B      Influenza-Like Illness – Complicated
                   Definition: Inmates coded as meeting the definition of ILI (BEMR 488.1 A) who
                   require treatment with prescription medication or intravenous fluids.

  488.1 C      Influenza-Like Illness Related Hospitalization
                   Definition: Inmates coded as meeting the definition of ILI (488.1A) who are
                   hospitalized during the course of ILI.

  488.1 D      Influenza-Like Illness Related Death
                   Definition: Inmates coded as meeting the definition of ILI (488.1A) who expire
                   during the course of ILI or subsequent complications.

 Do not change codes once they have been entered. For example, for a person who has been
 hospitalized, do not delete the code for hospitalization when the person returns to the facility.




                                                      19
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 23 of 34 PageID 435
 Federal Bureau of Prisons                                            Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                             October 2012

 Attachment 1.3. Influenza-Like-Illness (ILI) Screening Form
 This form is designed to screen inmates for influenza-like illness. If pandemic influenza is circulating
 outside the facility, then all intakes should be screened. If pandemic influenza has been identified within
 the facility then screening should occur at triage/sick-call and prior to all transfers/transports.

 Date: ___/___/____          Time: ___:___

 SUBJECTIVE/OBJECTIVE
 1. Temperature _______           Date of onset: ___/___/___
 2. Do you have any of the following symptoms:
    ☐ Cough
    ☐ Sore Throat
    ☐ None of the above
 3. In last 4 days, have you had close contact with anyone with flu symptoms (fever, cough,
    sore throat)?
     ☐ No ☐ Yes
     Describe: _______________________________________________________________
 4. Level of awareness: ☐ Alert ☐ Confused             ☐ Lethargic
    Oriented to: ☐ Person ☐ Time ☐ Place

 ASSESSMENT

 ☐ Inmate meets criteria for influenza-like illness (ILI).
    ILI is defined as: temperature greater than 100 F (37.8° C) and presence of cough or sore throat.
 ☐ Asymptomatic inmate with history of close contact with someone with ILI
 ☐ Absence of influenza symptoms
 ☐ Other: ________________________________________________________________

 PLAN

 ☐ No influenza-related restrictions
 If clinical criteria for ILI met (see Assessment above):
 ☐ Provide inmate with face mask
 ☐ Transport inmate to Influenza Isolation Unit
 ☐ Educate inmate about:      ☐ Use of mask      ☐ Disposal of mask ☐ Cover cough/sneezes
                               ☐ Hand washing
 If history of recent ILI exposure:
 ☐ Quarantine in Influenza Quarantine Unit (for 4 days)

  Date:               Staff Signature & Stamp:

  Institution:                                             Patient Identification:




                                                      20
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 24 of 34 PageID 436
 Federal Bureau of Prisons                                            Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                             October 2012

 Attachment 1.4. Correctional Standard Precautions – General Population

                      The following precautions should be observed routinely by all
                      correctional workers at all times to prevent spread of disease.
                (General population refers to all correctional settings except health care settings.)

   Component Indicated (X)                                      Recommendations
  Hand                       X        Wash hands routinely with soap and running water for at least 15
  washing                             seconds: before eating, after using the bathroom, when hands are
                                      dirty, and after contact with blood or other body fluids.
  Respiratory                X        Cough/sneeze into sleeve or cover mouth/nose with tissue. Dispose
  hygiene                             of used tissues (in regular trash). Persons who are coughing or
                                      sneezing can use a paper mask to prevent spray. Wash hands after
                                      coughing or sneezing.
  Safe                       X        Avoid touching eyes, nose, and face. Germs are spread by touching
  practices                           your face.
  Personal            Not routinely   Personal protective equipment is indicated only if contact with
  protective                          blood/body fluids is likely. PPE includes gloves to protect hands from
  equipment                           contact; mask, face/eye wear, and gowns to protect from sprays and
  (PPE)                               splashes.
  Sharps                     X        Dispose in a leak-proof, puncture-resistant container. Never recap,
                                      bend, break, or otherwise manipulate used needles.
  Single cell         Not routinely   Place potentially infectious inmates in a private room (in consultation
                                      with medical staff). Consider single cells for inmates with poor hygiene
                                      practices.
  Sanitation                 X        Routinely clean with an EPA registered disinfectant (see
                                      (http://www.epa.gov/oppad001/chemregindex.htm). Use according to
                                      the manufacturer’s instructions. All washable (non-porous) surfaces
                                      should be cleaned during and after (terminal) cell occupancy.
                                      Correctional workers should conduct sanitation inspections of living
                                      and bathroom areas to identify visibly dirty areas. Emphasize regular
                                      cleaning of surfaces that are frequently touched (hand-rails, elevator
                                      buttons, door knobs, computer key boards, etc.).
  Laundry                    X        Collect at bedside. If wet or soiled, handle as little as possible; bag in
                                      a leakproof bag at the location in which it was used, in accordance
                                      with local policy on management of linens. Machine wash and dry.
  Activities                 X        Weight benches or any other surface exposed to sweat should be
  (shared                             disinfected daily, and routinely wiped clean between users with a clean
  equipment)                          dry towel. Inmates should use barriers to bare skin, such as a towel or
                                      clean shirt, while using exercise equipment.
  Report                     X        Correctional workers who observe evidence of possible infections
  possible                            should report them promptly to their supervisor. Inmates with possible
  infections                          skin infections should be sent promptly for a medical evaluation.




                                                        21
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 25 of 34 PageID 437
 Federal Bureau of Prisons                                            Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                             October 2012

 Attachment 1.5. Correctional Standard Precautions – Health Care Settings

        All workers in health care settings should observe the following precautions routinely.

   Components                                          Recommendations
  Hand hygiene      Hand hygiene is the most important measure to reduce transmission of infectious diseases.
                    Perform hand hygiene after touching blood or body fluids, after removing gloves, and
                    between patient contacts. Hand hygiene includes handwashing with either plain or
                    antimicrobial soap and water, as well as use of alcohol-based products (if approved by the
                    warden). If hands are visibly soiled or contaminated, they should be washed with soap and
                    water.

  Respiratory       Educate staff, inmates, and visitors on the importance of containing respiratory secretions.
  etiquette         Post signs with instruction on reporting influenza-like illness. Cough/sneeze into sleeve or
                    cover mouth/nose with a tissue, disposing of used tissues in regular trash. Have persons
                    who are coughing or sneezing use a paper mask to prevent spray. Hand hygiene after
                    coughing/sneezing.

  Personal          Gloves: For touching blood, body fluids, secretions, excretions, and contaminated items;
  protective        for touching mucous membranes and nonintact skin.
  equipment         Gown: During procedures and patient-care activities where there is a possibility of contact
  (PPE)             of clothing/exposed skin with blood/body fluids, secretions, and excretions.
                    Face/eye protection (e.g., face mask, goggles, or face shield): During patient care
                    activities likely to generate splash/spray of blood, body fluids, secretions, or excretions.

  Safe work         Avoid touching eyes, nose, mouth, or exposed skin with contaminated hands (gloved or
  practices         ungloved); avoid touching surfaces that are not directly related to patient care (e.g., door
                    knobs, keys, light switches) with contaminated gloves and other personal protective
                    equipment.

  Patient           Avoid unnecessary mouth-to-mouth contact. Use mouth piece, resuscitation, or other
  resuscitation     ventilation device to prevent contact with mouth and oral secretions.

  Patient care      Handle in manner that prevents transfer of microorganisms to oneself/others and to
  equipment         environmental surfaces. Wear gloves if visibly contaminated; perform hand hygiene.

  Soiled linen &    Handle in a manner that prevents transfer of microorganisms to oneself/others and to
  laundry           environmental surfaces. Wear gloves (and gown, if necessary) when handling and
                    transporting soiled linen and laundry. Perform hand hygiene.

  Needles &         Use devices with safety features when available; do not recap, bend, break, or manipulate
  other sharps      used needles. If recapping is necessary, use a one-handed scoop technique; place used
                    sharps in a puncture-resistant container.

  Environmental     Use EPA-registered hospital detergent disinfectant. Follow standard facility procedures for
  cleaning &        cleaning and disinfecting environmental surfaces. Emphasize cleaning/disinfection of
  disinfection      frequently touched surfaces (e.g., bed rails, phones, lavatory surfaces). Change solutions
                    regularly and clean the container to prevent contamination. Ensure patient care items and
                    potentially contaminated surfaces are cleaned and disinfected after use. Use barrier-
                    protective coverings, as appropriate, for surfaces that are touched frequently with gloved
                    hands during patient care, that may become contaminated with blood/body fluids, or that are
                    difficult to clean.

  Disposal of       Contain and dispose of solid waste (medical and non-medical) in accordance with facility
  solid waste       procedures and/or local or state regulations. Wear gloves when handling waste and when
                    handling waste containers. Perform hand hygiene.




                                                        22
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 26 of 34 PageID 438
 Federal Bureau of Prisons                                          Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                           October 2012

 Attachment 1.6. Influenza Infection Control – General Population

                   The following guidelines are generally recommended at all times
                        and should be emphasized during an influenza outbreak.
              (General population refers to all correctional settings except health care settings.)

  Wash hands regularly and carefully!
  • Hand washing is the most important way to prevent transmission of the flu.
  • Wash hands regularly with soap and water (before meals, after using the toilet, and after contact with
    blood or body fluids).
  • Wash for at least 15 seconds, in between fingers and on both sides of hands.
  Cover mouth and nose when sneezing or coughing.
  • Cough into sleeve or tissue. Dispose of tissues properly.
  • Wash hands after coughing or sneezing.
  • Place a face mask on an inmate who is repeatedly coughing or sneezing.
  Avoid touching eyes, nose, and mouth.
  • Surfaces can be contaminated with the flu virus (for example another person’s hand or door knob).
    Touching such surfaces and then touching the eyes, nose, or mouth can lead to infection.
  Clean environmental surfaces regularly, especially “high touch” surfaces.
  • Use EPA approved disinfectants.
  • Emphasize cleaning frequently touched surfaces, such as door knobs, railings, light switches, and
    phones.
  • All washable (nonporous) surfaces should be cleaned during and after (terminal) cell occupancy.
    Correctional workers should conduct sanitation inspections of living and bathroom areas.
  Handle laundry carefully.
  • Wear gloves and protective clothing when handling soiled linen.
  • Wash hands afterwards.
  • Machine-wash in hot water and completely dry the laundry.
  Wear gloves when touching blood or body fluids.
  • Wear gloves whenever contact with blood, body fluids, or contaminated items is likely. Wash hands
    after removing gloves.
  Report symptoms of the flu.
  • Flu symptoms include fever, cough, shortness of breath, and sore throat.
  • Report to a supervisor if inmates or other employees develop flu symptoms.
  Follow these procedures with flu patients.
  • Inmates with flu symptoms should be given a face mask to wear.
  • Flu patients should be housed separately from other inmates.




                                                      23
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 27 of 34 PageID 439
 Federal Bureau of Prisons                                                 Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                                  October 2012

 Attachment 1.7. Pandemic Influenza Precautions – Health Care Settings
                                                                                                                Page 1 of 2
                 The following precautions should be used in conjunction with Standard Precautions
             (see Attachment 1.5) when in contact with patients suspected of having pandemic influenza.

   Components                                                Recommendations
  Hand hygiene        • Hand hygiene is the number one defense. Wash hands for 15–20 seconds.
                      • Includes using plain or antimicrobial soap and water, or alcohol-based products.
                      • Perform hand hygiene after touching blood/infectious body fluids, secretions, excretions, and
                        contaminated items; after removing gloves; and in-between patients.
                      • Use soap and water if hands are visibly soiled or have touched respiratory secretions.
                      • Wash hands prior to putting on personal protective equipment (e.g., respirator or gloves), and
                        after removing any protective devices. Avoid touching the outside of a contaminated device.
  Safe work           • Avoid touching eyes, nose, mouth, or exposed skin with hands (gloved or ungloved).
  practices           • Avoid touching surfaces (e.g., door knobs, keys, light switches) with contaminated gloves or
                        other personal protective equipment that is directly related to patient care.
  Respiratory         • Promote coughing or sneezing into one’s sleeve or crook of elbow (rather than hands).
  etiquette           • Provide tissues and no-touch (open) trash container.
  Patient waiting     • Implement system to identify/triage inmates with influenza-like illness (ILI).
  areas               • Spatially separate inmates with ILI from others. Place face mask on inmates with ILI.
  Patient             • Influenza Isolation Units:
  placement              • Isolate inmates with ILI in a private room or cohort groups of inmates with ILI in a specifically
                           established, multi-bed unit.
                         • No special air handling is required. Exception: If aerosol-generating procedures are
                           performed, an airborne-infection isolation (negative pressure) room is recommended.
                         • Post sign indicating “Influenza Isolation Unit” with appropriate PPE (Attachment 1.10).
                         • Depending upon how ill the inmates are, bunk beds may not be suitable.
                         • Keep the door closed. Ideally, have the bathroom attached to the room.
                         • Wear fit-tested respirator or face mask (based on Medical Director guidance) and gloves for
                           touching contaminated surfaces. For additional PPE recommendations, see page 2 of this
                           table.
                         • If feasible, have ILI patients wear a face mask when in close contact with workers.
                      • Isolation Duration: Isolate until 24 hours after fever resolved. In Medical Referral Centers,
                        isolate for 7 days after symptom onset or until symptoms resolved (whichever is longer).
                      • Note: See 2nd page for recommendations about quarantine of inmates who are exposed to ILI.
  Staffing            • Limit the number of caregivers per inmate. Ideally, staff caring for inmates with ILI are not
                        assigned to take care of inmates with other (non-flu-related) health care problems.
                      • Staff with symptoms of influenza-like illness should not come to work.
                      • Asymptomatic health care workers who have had an unprotected exposure to an individual
                        with ILI (at home or at work) should report their exposure to their supervisor. In general,
                        exposed health care workers should not work with patients at high risk for influenza
                        complications–for the 4 day period after exposure ended–unless they receive post-exposure
                        antiviral prophylaxis.
  Visits/social       • No visitation/social gatherings. Create as much distance as possible between people.
  Patient             • Limit patient movement outside of the Influenza Isolation Unit to medically necessary
  transport             purposes.
                      • Have the patient wear a face mask (without an exhalation valve) when outside the unit. If
                        mask can’t be tolerated, apply most practical measures to contain respiratory secretions, e.g.,
                        handkerchief over nose/mouth, etc.
                      • Patients should wash hands before leaving the unit and after a mask is removed.
  Transport           • Transporters should wear a face mask or a fit-tested respirator (based on guidance from the
  vehicles              Medical Director). Wash hands afterwards.
                      • Optimize vehicle ventilation to increase the volume of air exchange during transport.
                      • Routinely clean the vehicle with an EPA-disinfectant following the transport.


                                                            24
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 28 of 34 PageID 440
 Federal Bureau of Prisons                                                  Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                                   October 2012

 Attachment 1.7. Pandemic Influenza Precautions – Health Care Settings
                                                                                                                   Page 2 of 2
   Components                                                Recommendations
                Personal Protective Equipment (PPE) for Influenza Isolation Units
     The PPE guidelines listed directly below apply only to Influenza Isolation Units, not Quarantine Units.
                    Careful placement of PPE before patient contact will avoid the need
                        to make adjustments and risk self-contamination during use.
  Respiratory        • Face masks or respirators (N-95 or higher filtering) should be worn when inside an
  Protection           Influenza Isolation Unit (based on guidance from the Medical Director).
                        • Respirators must be worn in the context of an OSHA Respiratory Protection Program
  The use of face
                          (29 CFR 1910.034).
  masks vs.
  respirators in a      • Medical evaluation, training, and fit-testing of respirators are required prior to initial use.
  pandemic will be      • Respirators cannot be used with facial hair.
  based on              • Respirators are provided at no cost to the employee.
  guidance from
  the Medical        • General guidance regarding respirator use:
  Director.            • Wash hands prior to donning and after removing mask or respirator.
                       • To reduce spread of germs, do not leave dangling around the neck.
                       • Respirators are not needed when using “food slot.”
                       • Respirators should be disposed of if: the respirator becomes physically damaged; the
                         integrity of the respirator is impaired; or the respirator becomes potentially contaminated
                         during an aerosol generating procedure (e.g., nebulizer treatment or suctioning) or when in
                         close contact with a patient who fails to cover a cough or sneeze. There is no need to
                         dispose of respirator if merely walking through Influenza Isolation Unit, e.g., for census
                         count.
                       • Respirators should be individually stored in a clean and dry container or plastic bag, stored
                         to prevent damage to the respirator, and labeled with the name of the staff person to whom
                         it is assigned. Otherwise the respirator should be disposed of at the end of a shift.
                     • If respirators are in short supply, they should be prioritized for situations associated with
                       higher risk for transmission, e.g., aerosol-generating procedures (e.g., suctioning, nebulizer
                       treatments); resuscitation of a patient; providing direct care to a patient with confirmed or
                       suspected pneumonia who might produce larger-than-normal amounts of secretions when
                       coughing.
                     • If there is a significant shortage of respirators, CDC indicates that face masks may be
                       considered an alternative to respirators.

  Gloves             Gloves should be worn for all interactions that may involve contact with the patient or potentially
                     contaminated areas in the patient's environment. Gloves should be worn when picking up meal
                     trays used by ill inmates. Wash hands after removing gloves.

  Gowns & Eye        Gowns and eye protection should be worn if spray or splash of body fluids (including respiratory
  Protection         secretions) is anticipated, i.e., suctioning or nebulizer treatments.
                     Eye protection consists of appropriately fitted, indirectly vented goggles or a face shield. Eye
                     glasses are not sufficient.

                                 Guidelines for Influenza Quarantine Units
  Quarantine      • House inmates exposed to a person with suspected pandemic flu (no ILI symptoms) in a
  (ILI-exposed      designated Influenza Quarantine Unit, with beds/cots 3–6 feet apart, as feasible.
  inmates with no • Restrict contact with non-exposed persons.
  symptoms)       • If asymptomatic, release after 4 days (unless re-exposure occurs).
                  • A face mask—not a respirator—is recommended when in close contact (within 6 feet).
                  • Monitor for temperature and influenza signs and symptoms at least daily.
                  • Quarantine may be unrealistic if pandemic influenza becomes widespread.




                                                             25
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 29 of 34 PageID 441
 Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                          October 2012

 Attachment 1.8. Pandemic Flu Contact Investigation/Quarantine Procedures
 When a case of influenza is identified, the following steps should be followed in conducting a contact
 investigation.

 1) Determine the infectious period (from 24 hours before symptom onset until contact with the
    influenza case ended--usually the date the case was isolated).

 2) Identify closest contacts (cell mates, work-mates, friends) and other housing unit contacts.
     For the purposes of this document, exposure is defined has having been in a setting where there was
     a high likelihood of contact with respiratory droplets and/or body fluids of a person with ILI. Examples
     of close contact include sharing eating or drinking utensils, or any other contact between persons
     likely to result in exposure to respiratory droplets. Close contact typically does not include activities
     such as walking by an infected person or sitting across from a symptomatic patient in a waiting room
     or office.
     Use Attachment 1.9, Pandemic Flu Contact Investigation/Quarantine Line List to list names of
     contacts and the outcome of their exposure.

 3) Screen contacts for temperature and cough or sore throat recording results on the line-listing.
    Isolate any contacts who develop ILI symptoms.

 4) Decide which groups of contacts to quarantine. There is no simple answer regarding who should
    be quarantined. Often the simplest measure is to quarantine the entire housing unit. If that is
    impractical, quarantine the inmates with the closest contact.

 5) Quarantine of exposed contacts should be maintained for 4 days after exposure ended (or the
    case was isolated).

 6) Screen quarantined contacts daily for temperature and signs and symptoms (S/S), i.e.,
    presence of cough or sore throat, recording results on the quarantine line list.

 7) A face mask should be worn in the quarantine room if close contact (within 6 feet) of quarantined
     inmates is anticipated. Face masks do not require fit-testing.


 Note: If multiple influenza cases occur within multiple housing units, a decision may be made to abandon
       contact investigations and quarantine as a control strategy. In this case, everyone has become a
       contact and contact investigation is not a useful strategy.




                                                      26
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 30 of 34 PageID 442
 Federal Bureau of Prisons                                                   Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                                    October 2012

 Attachment 1.9. Pandemic Flu Contact Investigation/Quarantine Line List

  Facility: ______ Staff Contact Name: ____________ Phone: __________ ILI Case Reg. No. ______
  Index Case: Quarters: _______________ Work: _______________ Education: _______________
  Recent Travel/Movement: _____________________ Case Symptom Onset Date: ___/___/___
  Date ILI Case Isolated: ___/___/___ + 4 Days = ___/___/___ (date to discontinue quarantine)
                                           Exposure                                    Anti-viral                  Cleared (C)
                Last Name, First Name                  Date:**
                                           Site (1–5)*                                 Prophy?                     or Sick (S)
   # Bed #                                                                                          Comments
                                          Quarantine                                     Start
                 Registration Number                 Time:**                                                           Date
                                            Date                                         Date
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
                                                      Temp:                             Y N                           C    S
                                                      S/S?       Y N Y N Y N Y N
   * (1) Quarters, (2) Work, (3) Education, (4) Travel, or (5) Other
   ** At the top of the chart, write the date and time that the contact’s temperature and signs/symptoms (S/S) were checked.
      Use that column to record the contact’s temperature and whether there were signs/symptoms of cough or sore throat.
   For complete instructions on filling out this form, see page 2 of Attachment 1.9.
    Note: This is an optional form that can be used to track the screening of individuals who are identified contacts to
    influenza case(s). If multiple influenza cases occur within multiple housing units, a decision may be made to abandon
    contact investigations and quarantine as a control strategy. In this case, everyone has become a contact, and contact
    investigation is not a useful strategy.
                                                                                                             Page ___ of ___




                                                                 27
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 31 of 34 PageID 443
 Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                          October 2012

 Attachment 1.9. (Instructions)
 The purpose of the optional Attachment 1.9, Pandemic Flu Contact Investigation/Quarantine Line
 List, is to track the outcome for contacts exposed to a case of pandemic influenza. The form provides a
 record of exposure sites for a given index case with pandemic influenza and provides a place to record
 names of identified contacts. Space is provided to record daily temperatures and signs and symptom
 checks, as well as the outcome of the quarantine.

 Facility: Facility code.

 Staff Contact Name/Phone: Infection Control Officer (ICO) or designee, and phone number.

 ILI Case Reg. No.: Registration number of the index case, the inmate who developed pandemic flu.

 Quarters: Place(s) where the index case was housed, beginning one day prior to symptom onset until
 isolated.

 Work: Index case’s work assignment/group. If none, record “none.”

 Education: Index case’s education classes/name of group. If none, record “none.”

 Recent Travel/Movement: Indicate locations if index case traveled or moved during infectious period.

 Case Symptom Onset Date: Date flu symptoms started.

 Date ILI Case Isolated: Date placed in isolation or cohorted.

 + 4 days: Determine the date that is 4 days after the case was isolated (to calculate the date that healthy
 contacts can be released from quarantine).

 #: Assign each contact a sequential quarantine number.

 Bed #: Bed assigned to the contact.

 Last Name, First Name: Name of the inmate contact.

 Registration Number: Registration number of the inmate contact.

 Exposure Site: Use 1–5 to indicate site of exposure as (1) Quarters, (2) Work, (3) Education, (4) Travel,
 or (5) Other.

 Quarantine Date: Date contact was quarantined.

 Date and Time: At the top of the chart, record date and time that temperature and signs/symptoms were
 checked.

 Temp and S/S?: Temperature and signs/symptoms for each date/time recorded at the top of the chart.
 Daily, record the inmate’s temperature; indicate the presence of any signs or symptoms of cough or sore
 throat by circling Y (yes) or N (no). Use the Comments column to indicate type of flu symptom.

 Antiviral Proph?: Antiviral Prophylaxis. Indicate if antiviral prophylaxis was provided to the contact,
 circling Y (yes) or N (no). If yes, indicate Start Date.

 Comments: Record any comments about the quarantined inmate.

 Cleared(C) or Sick (S): Indicate whether the patient is cleared after the 4-day quarantine period or
 becomes ill, by circling C (cleared) or S (sick). Indicate the Date that the person was either released from
 quarantine or was isolated due to illness.




                                                      28
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 32 of 34 PageID 444
 Federal Bureau of Prisons                                       Module 1: Surveillance and Infection Control
 Pandemic Influenza Plan                                                                        October 2012

 Attachment 1.10. Precaution Signs for Influenza Isolation and Quarantine Units

 The signs on the following two pages should be posted when utilizing a room for isolation or quarantine:

 • Influenza Isolation Unit sign should be used for rooms housing one or more inmates with influenza-
   like illness.
 • Influenza Quarantine Unit sign should be used for rooms housing asymptomatic inmates who have
   been exposed to ILI.




                                                     29
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 33 of 34 PageID 445




   Influenza Isolation Unit
          Housing for inmates with influenza-like illness—
         to separate sick inmates from inmates who are well

               PRECAUTIONS:
1. Use: ☐Respirator or ☐Face Mask



                N-95 or better
                Must be fit-tested

2. Use gloves:
     For direct patient contact or contact with contaminated items.

3. Use eye protection/gowns:
     If splash or spray of body fluids is anticipated, e.g., suctioning or
      nebulizer treatments.
     Eye protection requires either goggles or face shield.

4. Perform hand hygiene frequently:
     Always before entering and when leaving room.
     After removing gloves.

5. Discontinue isolation…
     24 hours after temperature remains normal (without fever-reducing
      medication).
     For Medical Referral Centers only: Discontinue isolation 7 days after onset of
      symptoms or when symptoms are resolved, whichever is longer.
Case 5:16-cr-00037-RBD-PRL Document 71-1 Filed 09/23/20 Page 34 of 34 PageID 446




Influenza Quarantine Unit
  Housing for asymptomatic inmates who have been exposed
 to influenza-like illness—to separate them from inmates who
            are either sick or have not been exposed


               PRECAUTIONS:
1. Wear a face mask:
          (not a respirator)
     Only if close contact with quarantined
      inmates (within 6 feet) is anticipated.
     No fit-testing is required.


2. Perform hand hygiene frequently:
     Always before entering and when leaving room.


3. Discontinue isolation…
     Isolation can be discontinued 4 days after the exposure to
      influenza-like illness ended, unless symptoms develop.
     If symptoms develop, isolate inmate in an Influenza Isolation
      Unit.
